STATE OF MISSOURI,                       )
                                         )
      Plaintiff-Respondent,              )
                                         )
vs.                                      )      No. SD33450
                                         )
SARAH T. EATON,                          )      Filed: May 19, 2015
                                         )
      Defendant-Appellant.               )

         APPEAL FROM THE CIRCUIT COURT OF GREENE COUNTY

                       Honorable Judge David R. Munton

AFFIRMED

      Sarah T. Eaton ("Defendant") appeals from her conviction of one count of

felony stealing. Defendant argues the trial court plainly erred in permitting the

prosecution to elicit testimony regarding Defendant's prior convictions for

burglary. We disagree with Defendant's argument and affirm the trial court's

judgment.

                    Factual and Procedural Background

      Daniel Ramsdell ("Victim") owned a vacant house and a trailer used as a

storage unit on South Meadowview in Springfield, Missouri. On May 21, 2013, a

neighbor who lived across the street on South Meadowview saw Defendant

standing beside the trailer while Defendant's husband, Randy Eaton, was "trying

to jack the trailer up." The neighbor approached Defendant and asked her if she
had a title for the trailer. Defendant replied that "she had bought it off the

computer[,]" and told the neighbor to "mind [his] own business[.]" The neighbor

called the police because he thought the situation was suspicious.

       Springfield Police Officer Tommy Nguyen ("Officer Nguyen") responded to

the scene. When he arrived, a truck had been hooked up to the trailer, and both

the trailer and the truck were stuck in the mud. Officer Nguyen spoke with

Defendant who was not able to provide any proof that she had purchased the

trailer. Officer Nguyen contacted Victim who informed Officer Nguyen the trailer

had not been sold. Officer Nguyen arrested Defendant and Mr. Eaton.

       Defendant was charged as a prior and persistent offender with one count

of felony stealing. See § 570.030, RSMo Cum. Supp. (2012). At trial, Defendant

presented a defense based on Mr. Eaton's testimony which was essentially that

Defendant had no knowledge that Mr. Eaton was stealing the trailer and that

Defendant had no intent to steal the trailer. Mr. Eaton testified that he told

Defendant he had to pick up some equipment from a friend's home. They drove

to the Meadowview property, where Mr. Eaton began hooking up the trailer.

When Mr. Eaton saw the police arriving, he told Defendant to tell the police they

had purchased the trailer on Craigslist. Mr. Eaton then testified that he had

already pled guilty to stealing Victim's trailer.

       On cross examination, the prosecutor asked Mr. Eaton about all the

convictions for which Mr. Eaton was currently imprisoned. In addition to the

sentence imposed for stealing the trailer, Mr. Eaton was also currently serving

sentences for several counts of receiving stolen property. Mr. Eaton admitted

that those other cases alleged that Mr. Eaton had acted to commit the crimes with

                                           2
another. When the prosecutor asked for the name of Mr. Eaton's codefendant in

those cases, Defendant's attorney objected.

      Defendant's attorney argued the prosecution was "trying to solicit prior

bad acts of the defendant through this witness." The prosecutor explained the

purpose of the evidence as follows:

      what we're showing with this line of questioning is that this
      defendant and this witness have, on previous occasions, committed
      similar crimes together, or been involved in similar crimes together.
      And so on this occasion, when he drives her to a vacant house and
      proceeds in hooking up that trailer without knocking on the door,
      without proceeding any further, that the fact that she didn't know
      this trailer was stolen is not believable to a jury.

The judge ultimately allowed the prosecution to inquire about the prior

convictions.

      The prosecutor then asked Mr. Eaton about Defendant's knowledge of the

trailer theft. Mr. Eaton stated Defendant had no idea that Mr. Eaton was actually

going to steal the trailer when they arrived at the Meadowview property and that

Defendant "had no intent to steal that trailer[.]" The prosecutor asked again

about Mr. Eaton's other convictions. Mr. Eaton then acknowledged Defendant

was his codefendant in all of the preceding cases and, in those cases, Mr. Eaton

had pled guilty to receiving stolen property and Defendant had pled guilty to

burglary.

      The jury found Defendant guilty of stealing, and the trial court sentenced

her to ten years incarceration. This appeal followed.

                                  Discussion

      In her sole point on appeal, Defendant claims the trial court erred in

admitting Mr. Eaton's testimony regarding Defendant's prior burglary

                                        3
convictions. Defendant claims the evidence was presented only to prove her

propensity for crime and did not fall under any of the exceptions to the general

rule of exclusion for such evidence. Defendant's argument is without merit.

       This claim was not preserved for appellate review because Defendant did

not include it in her motion for new trial, so Defendant now requests plain error

review. Under Rule 30.20, "plain errors affecting substantial rights may be

considered in the discretion of the court when the court finds that manifest

injustice or miscarriage of justice has resulted therefrom." Rule 30.20, Missouri

Court Rules (2015). Plain error review involves a two-step process. State v.

Phillips, 319 S.W.3d 471, 476 (Mo. App. S.D. 2010). First, the appellate court

considers whether the trial court committed "evident, obvious, and clear error

affecting the defendant's substantial rights[.]" Id. Then, the appellate court

considers whether the plain error actually resulted in manifest injustice or a

miscarriage of justice. Id. The defendant bears the burden of proving plain

error, and "[a] claim of plain error places a much greater burden on a defendant

than an assertion of prejudicial error." State v. Castoe, 357 S.W.3d 305, 310

(Mo. App. S.D. 2012) (quoting State v. Wright, 216 S.W.3d 196, 199 (Mo. App.

S.D. 2007)). We review this case for plain error.

       "The 'well-established general rule' concerning the admission of evidence

of prior criminal acts 'is that proof of the commission of separate and distinct

crimes is not admissible unless such proof has some legitimate tendency to

directly establish the defendant's guilt of the charge for which he is on trial.'"

State v. Vorhees, 248 S.W.3d 585, 587 (Mo. banc 2008) (quoting State v.

Reese, 274 S.W.2d 304, 307 (Mo. banc 1954)). However, such evidence "is

                                           4
admissible if the evidence is logically relevant, in that it has some legitimate

tendency to establish directly the accused's guilt of the charges for which he is on

trial, and if the evidence is legally relevant, [that is,] that its probative value

outweighs its prejudicial effect." State v. Rehberg, 919 S.W.2d 543, 548 (Mo.

App. W.D. 1995). The court in Rehberg went on to explain:

       Evidence of uncharged crimes has been held to be logically and
       legally relevant and, therefore, admissible to show (1) motive; (2)
       intent; (3) the absence of mistake or accident; (4) a common
       scheme or plan embracing the commission of two or more crimes so
       related to each other that proof of one tends to establish the other;
       or (5) the identity of the person charged with the commission of the
       crime on trial.

Id.
       The evidence in this case was offered to prove Defendant's intent and

knowledge. "In order for intent and absence of mistake or accident to serve as

the basis for the admission of evidence of similar uncharged crimes, it is

necessary that those be legitimate issues in the case." State v. Frezzell, 251
S.W.3d 380, 386 (Mo. App. E.D. 2008) (quoting State v. Aye, 927 S.W.2d 951,

955 (Mo. App. E.D. 1996)). In cases involving stolen property, one way intent

becomes an issue is when the defendant claims he or she did not know the

property was stolen. See State v. Stallings, 406 S.W.3d 499 (Mo. App. W.D.

2013). In the present case, Defendant's argument was that she did not know Mr.

Eaton was stealing the trailer. Thus, Defendant's intent was at issue in the case.

       The prosecutor's questions regarding Defendant's prior convictions were

limited to showing the implausibility of Defendant's claim that she did not know

Mr. Eaton was stealing the trailer. Defendant's prior convictions all stemmed

from theft-related crimes Defendant and Mr. Eaton committed together and


                                            5
which were committed around the same time as this charge occurred.

Furthermore, Defendant had already pled guilty to those crimes. The fact that

Defendant and Mr. Eaton acted together to commit the other crimes and that

Defendant admitted through her pleas of guilt to those crimes that she had

knowingly and voluntarily participated in those crimes cast doubt on Defendant's

claim in this case that she did not know Mr. Eaton was stealing and that she had

no intent to steal the trailer. The trial court did not err in admitting the evidence

regarding Defendant's prior theft-related convictions.

        In an attempt to rebut this conclusion, Defendant compares this case to

State v. Stallings, 406 S.W.3d 499 (Mo. App. W.D. 2013); State v. Frezzell,

251 S.W.3d 380 (Mo. App. E.D. 2008); and State v. Nelson, 178 S.W.3d 638

(Mo. App. E.D. 2005). Each of those cases is distinguishable from the present

case.

        In Nelson and Frezzell, the defendants did not present a defense based

on the lack of intent. Nelson, 178 S.W.3d at 643; Frezzell, 251 S.W.3d at 386.

Stallings did involve a case where the defendant's intent was in issue, but in

Stallings, the State did not elicit details showing the relevant similarities

between the prior crimes and the crime being tried. Stallings, 406 S.W.3d at

505. The prosecutor in Stallings simply made a propensity-to-commit-a-crime

argument. Id. Here, in contrast, the State did inquire regarding the relevant

similarities between the prior crimes and the crime being tried. In this case, the

State introduced evidence to rebut Defendant's claim, based on Mr. Eaton's

testimony, that Defendant did not know the property was stolen and had no

intent to steal the trailer. That Defendant had previously committed the prior

                                          6
theft-related offenses with Mr. Eaton permitted the jury to find that Defendant

intended to steal the trailer.

       Defendant's sole point is denied.

                                    Decision

       The trial court's judgment is affirmed.


MARY W. SHEFFIELD, P.J. – OPINION AUTHOR

NANCY STEFFEN RAHMEYER, J. – CONCURS

GARY W. LYNCH, J. – CONCURS




                                           7